ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Cutter Enterprises, LLC                        )      ASBCA No. 60984
                                               )
Under Contract No. W912TF-14-D-0513            )

APPEARANCES FOR THE APPELLANT:                        Peter J. Martin, Esq.
                                                      Timothy T. Corey, Esq.
                                                       Hinckley, Allen & Snyder, LLP
                                                       Hartford, CT

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      MAJ David H. Stem, JA
                                                       Trial Attorney

                                 ORDER OF DISMISSAL

        By letter dated 6 January 2017, appellant appealed from a contracting officer's
letter purporting to be a final decision, which the Board docketed as ASBCA No. 60984.
By motion dated 26 January 2017, the government moved to dismiss this appeal for lack
of jurisdiction, alleging that appellant failed to file a claim with the contracting officer.
By letter dated 17 February 2017, appellant informed the Board that the contracting
officer's 13 October 2016 decision had been withdrawn, and that appellant wished to
withdraw its appeal "without prejudice and with a full reservation of rights." The
government does not object to appellant's request. Accordingly, this appeal is dismissed
without prejudice.

       Dated: 28 March 2017


                                                    ///~:~--··
                                                   'MARK    N. STEMPLER:
                                                    Administrative Judge
                                                    Vice Chairman
                                                    Armed Services Board
                                                    of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60984, Appeal of Cutter Enterprises,
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2